United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                        May 13, 2013

                                           Before

                              FRANK H. EASTERBROOK, Chief Judge

                              JOEL M. FLAUM, Circuit Judge

                              DIANE S. SYKES, Circuit Judge



No. 12-1439
                                                              Appeal from the United
ROYCE BROWN,                                                  States District Court for the
      Petitioner-Appellant,                                   Southern District of Indiana,
                                                              Terre Haute Division.
             v.
                                                              No. 2:12-cv-28-WTL-WGH
JOHN F. CARAWAY, Warden,                                      William T. Lawrence, Judge.
      Respondent-Appellee.



                                            Order

      The opinion of this court issued on May 10, 2013, is amended as follows:

      Page 32, line 13, “Begay and Engel” should be “Bousley and Engel”;

      Page 32, line 25, “Begay and Engel” should be “Bousley and Engel”;

      Page 32, 2nd paragraph, line 1, “Begay has a proviso” should be “Bousley has a
proviso”; and

        Page 36, 1st full paragraph, “Even if Begay were constitutional, and this were
Brown’s first collateral attack” should be revised to begin: “Even if this were Brown’s
first collateral attack”.